318 S.W.3d 312 (2010)
Ted E. DAVISON, Jr., Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93401.
Missouri Court of Appeals, Eastern District, Division Five.
August 17, 2010.
John K. Tucci, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.
Prior report: 241 S.W.3d 417.

ORDER
PER CURIAM.
Movant, Ted E. Davison, Jr., appeals from the judgment denying his Rule 29.15 motion after an evidentiary hearing. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. We affirm the judgment pursuant to Rule 84.16(b).